Case 1:20-cr-00054-TSK-MJA Document 15 Filed 11/02/20 Page 1 of 5 PageID #: 34



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                 Crim. Action No.: 1:20CR54
                                              (Judge Kleeh)

CARRIE ELIZABETH FOX,

                   Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On October 8, 2020, the Defendant, Carrie Elizabeth Fox

(“Fox”), by counsel, Brenden S. Leary, appeared before United

States Magistrate Judge Michael J. Aloi and moved for permission

to enter a plea of GUILTY to Count One of the Information. Fox

stated that she understood that the magistrate judge is not a

United States District Judge, and Fox consented to pleading before

the magistrate judge.      Fox further represented to the Court, under

oath, that she understood her voluntary waiver of her right to

proceed    by    indictment   and   agreed   to   voluntarily   proceed   by

information. United States Judge Michael J. Aloi ordered the

written waiver to indictment filed and made part of the record.

      This Court referred Fox’s plea of guilty to the magistrate

judge for the purpose of administering the allocution, pursuant to

Federal Rule of Criminal Procedure 11, making a finding as to
Case 1:20-cr-00054-TSK-MJA Document 15 Filed 11/02/20 Page 2 of 5 PageID #: 35



USA v. FOX                            2                         1:19CR28-04


     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 134),
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING sheARING

whether    the   plea   was   knowingly   and    voluntarily   entered,   and

recommending to this Court whether the plea should be accepted.

      Based upon Fox’s statements during the plea hearing and the

Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that Fox

was competent to enter a plea, that the plea was freely and

voluntarily given, that she was aware of the nature of the charges

against her and the consequences of her plea, and that a factual

basis existed for the tendered plea.            The magistrate judge issued

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) [Dkt. No. 14] finding a factual basis for the plea

and recommending that this Court accept Fox’s plea of guilty to

Count One of the Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.           He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.              Neither Fox nor the

Government filed objections to the R&R.
Case 1:20-cr-00054-TSK-MJA Document 15 Filed 11/02/20 Page 3 of 5 PageID #: 36



USA v. FOX                                                            1:20CR54
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt.   No.    14],   provisionally     ACCEPTS   Fox’s   guilty    plea,   and

ADJUDGES her GUILTY of the crime charged in Count One of the

Information.

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.      The Probation Officer shall undertake a presentence

investigation of Fox, and prepare a presentence investigation

report for the Court;

      2.      The   Government    and   Fox   shall   each      provide   their

narrative descriptions of the offense to the Probation Officer by

November 12, 2020;

      3.      The presentence investigation report shall be disclosed

to Fox, her counsel, and the Government on or before January 11,

2021;   however,      the   Probation   Officer   shall   not    disclose   any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

                                        3
Case 1:20-cr-00054-TSK-MJA Document 15 Filed 11/02/20 Page 4 of 5 PageID #: 37



USA v. FOX                                                          1:20CR54
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      4.     Counsel may file written objections to the presentence

investigation report on or before January 25, 2021;

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

February 8, 2021; and

      6.     Counsel may file any written sentencing memorandum or

statements     and    motions   for   departure    from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

February 22, 2021.

      The magistrate judge released Fox on the terms of the Order

Setting Conditions of Release. [Dkt. No. 13].

      The Court will conduct the Sentencing hearing for Fox on March

1, 2021, at 10:30 A.M., at the Clarksburg, West Virginia point of

holding court.       If counsel anticipates having multiple witnesses

or an otherwise lengthy sentencing hearing, please notify the

Judge’s chamber staff so that an adequate amount of time can be

scheduled.

      It is so ORDERED.




                                      4
Case 1:20-cr-00054-TSK-MJA Document 15 Filed 11/02/20 Page 5 of 5 PageID #: 38



USA v. FOX                                                          1:20CR54
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 14],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: November 2, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
